Citation Nr: 1343411	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  12-02 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in St. Louis, Missouri.  


REMAND

The Veteran asserts that he is unemployable due to his service-connected disabilities, specifically, due to his posttraumatic stress disorder (PTSD), and tinnitus.  

Service connection is currently in effect for the following: PTSD, evaluated as 50 percent disabling, and tinnitus, evaluated as 10 percent disabling.  The Veteran's combined rating is 60 percent.  

A February 2012 VA progress note shows treatment for psychiatric symptoms.  The examiner stated that the Veteran's symptoms "negatively impact" his ability to obtain and maintain employment, and that the Veteran is unemployable.  However, no rationale was provided with this opinion.  It is also noteworthy that the examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 55, which is suggestive of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

In light of the contradictory nature of these findings, a VAX is needed to address the employability question.  Further, if a positive opinion is rendered, but it is determined that the Veteran does not meet the requirements of the 38 C.F.R. § 4.16(a), then the matter needs to be referred to the Director of Compensation and Pension (C&P) Services to determine whether an award of TDIU is warranted on an extraschedular basis.  Kellar v. Brown, 6 Vet. App. 157, 162 (1994), Thun v. Shinseki, 572 F.3d 1366 (2009); Barringer v. Peake, 22 Vet. App. 242 (2008).  

Accordingly, the case is REMANDED for the following action:

1. Obtain treatment records from the Heartland VA Medical Center (VAMC) or any other identified VA facility from March 2012 to the present.  Any negative response should be included in the claims file

2. The RO/AMC shall afford the Veteran a VA TDIU examination to determine whether the Veteran's service-connected disabilities alone have prevented him from engaging in all forms of substantially-gainful employment, consistent with his education and occupational experience. The claims folder must be made available to the examiner for review and the report must indicate whether such review was accomplished.  The examiner is requested to render an opinion on the following:  

Without regard to the Veteran's age or the impact of any nonservice-connected disabilities, but with regard to his education level, it is at least as likely as not that the Veteran's service-connected PTSD and tinnitus alone, or in concert, have precluded him from engaging in substantially-gainful employment.  The examiner must review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.

A rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. Next, the RO/AMC should make a determination as to whether the Veteran meets the schedular requirement for a TDIU under 38 C.F.R. § 4.16(a).  Due consideration should be given to whether the Veteran has multiple injuries incurred in action.  See § 4.16(a)(4).  If the requirements of  § 4.16(a) are not met, then refer the matter to the Director, Compensation and Pension Service for consideration of TDIU under 38 C.F.R. § 4.16(b).

4. Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

 


